IN THE SUPREME COURT OF THE STATE OF DELAWARE

  MARCUS E. HENDERSON,                  §
                                        §   No. 134, 2020
        Defendant Below,                §
        Appellant,                      §
                                        §
        v.                              §   Court Below–Superior Court
                                        §   of the State of Delaware
  STATE OF DELAWARE,                    §
                                        §   Cr. ID No. 1601006965 (S)
        Plaintiff Below,                §
        Appellee.                       §

                             Submitted: May 26, 2020
                             Decided: August 7, 2020

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                     ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record below, it appears to the Court that:

      (1)    Marcus Henderson appeals the Superior Court’s March 3, 2020 order

sentencing him for a third violation of probation (“VOP”). We find no merit to the

appeal. Accordingly, we affirm the Superior Court’s judgment.

      (2)    In 2016, Henderson pleaded guilty to one count of drug dealing, one

count of possession of a firearm by a person prohibited, and one count of receiving

a stolen firearm. The Superior Court immediately sentenced Henderson to an

aggregate of twenty-six years, suspended after three years and successful completion
of the Key Program followed by decreasing levels of supervision. We affirmed

Henderson’s convictions and sentence on direct appeal.1

         (3)     In 2019, the Superior Court found Henderson in violation of the terms

of his probation on two occasions. Henderson did not appeal either of the sentences

the Superior Court imposed for those violations.

         (4)    On January 23, 2020, Henderson’s probation officer filed an

administrative warrant with the Superior Court alleging that Henderson had violated

the terms of his probation by failing to follow the rules of the residential treatment

program in which he was enrolled. Specifically, the administrative warrant alleged

that Henderson had engaged in a physical altercation with another inmate. On March

3, 2020, the Superior Court found Henderson in violation of the terms of his

probation and sentenced him to an aggregate of twenty years and eleven months of

Level V incarceration, suspended upon the successful completion of a Level V

treatment program for one year of Level III probation. This appeal followed.

         (5)    In his opening brief on appeal, Henderson argues that (i) he received

ineffective assistance of counsel in connection with the VOP proceedings and (ii)

the allegations contained in the administrative warrant filed by his probation officer

are false. Henderson’s arguments are unavailing.




1
    Henderson v. State, 2016 WL 4097499 (Del. July 20, 2016).
                                                2
       (6)     First, this Court has consistently held that it will not consider

allegations of ineffective assistance of counsel for the first time on direct appeal and

we decline to do so here.2

       (7)     Second, we are unable to review Henderson’s claim that the evidence

was insufficient to support a finding that he violated the terms of his probation as

alleged in the administrative warrant. The rules of this Court direct the appellant to

order a transcript and to include in his appendix those portions of the record relevant

to any claims on appeal. Henderson had the burden to produce “such portions of the

. . . transcript as are necessary to give this Court a fair and accurate account of the

context in which the claim of error occurred” and “all evidence relevant to the

challenged finding or conclusion.”3

       (8)     The record in this case reflects that Henderson neither designated in his

notice of appeal nor made any other effort to obtain the transcript of his March 3,

2020 VOP hearing. The lack of a transcript precludes this Court from determining

whether Henderson contested the violation and, if he did, whether the evidence

presented at the hearing was sufficient to establish that Henderson had violated the

terms of his probation by a preponderance of the evidence.4



2
  Desmond v. State, 654 A.2d 821, 829 (Del. 1994).
3
  Tricoche v. State, 525 A.2d 151, 154 (Del. 1987) (quoting Del. Supr. Ct. R. 9(e)(ii), Del. Supr.
Ct. R. 14(e)).
4
  Kurzmann v. State, 903 A.2d 702, 716 (Del. 2006) (“In a VOP proceeding, the State need only
prove by only a preponderance of the evidence that a violation of probation occurred.”).
                                                3
     NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                              BY THE COURT:

                              /s/ James T. Vaughn, Jr.
                              Justice




                                      4